DETAILED ACTION

Notice of Pre-AIA ; AIA  Status
The present application, filed on; after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/28/21 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16, 18, 26-28, 54 and 55 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U. S. Publication No. 2014/0275850 to Venkatraman et al.
Regarding Claim 16, Venkatraman teaches a sensor module, comprising: a housing; and a sensor assembly disposed within the housing (fig. 2b teaches an device  housing), the sensor assembly comprising: a base comprising at least one optical emitter and at least one optical detector (figs. 3a and 3b teaches an led source and photodetector); at least one protrusion in optical communication with the at least one optical emitter and configured to guide light into a subject wearing the sensor module, and a plurality of stabilizing members, wherein the at least one protrusion and the plurality of stabilizing members extend outwardly from a portion the housing that faces a subject when the sensor module is worn by the subject, (figs. 3c, 4b and 4c teaches protrusions with led source and photodetector- that extend from the guide layer; figs. 2b teaches 2 stabilizing members, attachment bands); wherein at least some of the stabilizing members have an outwardly extending length that is greater than an outwardly extending length of the at least one protrusion (figs. 2b teaches 2 stabilizing members, attachment bands). 
Regarding Claim 18, Venkatraman teaches a lens overlying and in optical communication with the at least one optical emitter (para 0135, 0136, and 0144 teaches a lens on the housing in communication with the optical emitter). 
Regarding Claim 26, Venkatraman teaches at least one of a signal processor configured to receive and process signals produced by the at least one optical detector, a motion sensor configured to detect motion of the sensor module, and a wireless transmitter configured to transmit data from the at least one optical detector to a remote device (para 0092 and 0096 teaches a motion sensor and para 099 teaches a wireless transceiver). 
Regarding Claim 27, and 28, Venkatraman teaches that the housing comprises a first magnet configured to removably secure the sensor module to a wearable article via a second magnet, wherein the wearable article is an earbud, an armband, a wristband, a legband, a neckband, a ring, jewelry, glasses, headgear, a patch, a tattoo, an earring, or an article of clothing (figs. 2b teaches 2 stabilizing members, attachment bands/arm band). 
Regarding Claim 54, Venkatraman teaches a wearable apparatus, comprising: a housing comprising a portion that faces the skin of the subject when the apparatus is worn by the subject; and a sensor assembly disposed within the housing (fig. 2b teaches an device  housing); a housing comprising at least one optical emitter and at least one optical detector (figs. 3a and 3b teaches an led source and photodetector); at least one first stabilizing member in proximity to the at least one optical emitter, the at least one first stabilizing member extending outwardly from a face of the housing portion; and at least one second stabilizing member in proximity to the at least one optical detector, the at least one second stabilizing member extending outwardly from the face of the housing portion (figs. 2b teaches 2 stabilizing members (which is close proximity to sensor assembly with the emitter and detector), attachment bands); wherein the at least one first and second stabilizing members are configured to contact the skin of the user and stabilize movement of the at least one emitter and the at least one detector relative to the skin (figs. 2a, 2b teaches 2 stabilizing members, attachment bands to contact the skin of the user).
Regarding Claim 55, Venkatraman teaches that the at least one optical emitter and at least one optical detector are supported by a base, wherein the at least one first . 

Allowable Subject Matter
Claims 1-8, 11, and 15 are allowed.

Response to Arguments
Applicant's arguments filed 05/28/21 have been fully considered.
Applicant’s arguments with respect to claims 1-8, 11, and 15 are persuasive the rejection is withdrawn and the claims are allowed. 
Regarding Claims 15 and 54 Applicant further argues that Venkataraman does not expressly teach “a housing comprising a portion that faces the skin of the subject when the apparatus is worn by the subject; at least one optical emitter and detector within the housing”.
Examiner would like to point out that Venkataraman figs. 2b teaches 2 stabilizing members (which is close proximity to sensor assembly with the emitter and detector), attachment bands); figs. 2a and 2b the wrist straps (supporting members) extend from the side of the housing, and the housing faces the skin of the subject.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793